     Case 4:19-cr-02738-RM-JR Document 42 Filed 01/08/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        CR19-02738-TUC-RM (JR)
10                 Plaintiff,                         ORDER
11   v.
12   Jan Peter Meister,
13                 Defendant.
14
15         Pending before this Court is [Docket #41] Defendant’s Motion to Modify Conditions

16   of Release,

17         IT IS HEREBY ORDERED that Defendant’s Motion to Modify Conditions of
18   Release is denied with leave to file an amended motion after Pretrial Services prepares an

19   addendum.

20         IT IS FURTHER ORDERED that Pretrial Services have the defendant screened
21   for inpatient treatment and file an addendum with the Court.
22         Dated this 8th day of January, 2020.

23
24
25
26
27
28
